Citation Nr: 1536338	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2005.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2007 rating decision issued by the Regional Office (RO) in Boston, Massachusetts.

In July 2012 and February 2014, the Board remanded this issue for additional development.


FINDING OF FACT

The Veteran's low back disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a letter dated August 2007.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA treatment records, and a private treatment record are in the file.  Lastly, the Veteran was afforded VA examinations in August 2007 and August 2012, and VA medical opinions were obtained in March 2014 and April 2014.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The Veteran seeks entitlement to service connection for a low back disorder.  The Veteran reported that he injured his low back multiple times in service.

The Veteran complained of low back pain in August 1998 and September 1998.

A National Guard record, dated in September 1998 identified chronic low back pain for years.  The Veteran was diagnosed with degenerative arthritis mid lumbar spine.  The condition was noted to be permanent and that it will get worse over the years.  

A note from Dr. A.E., dated in December 1998, indicated that he first saw the Veteran in August 1998 for low back pain.  An x-ray revealed degenerative arthritis in the mid lumbar spine.  The physician reported that the Veteran may continue his military occupation/duty position, however he was to avoid push-ups, sit-ups, and running.  Walking was an acceptable form of exercise.  The condition was permanent and would get worse over the years.

In March 1999 the Veteran was issued a permanent profile for his disorder.

On a March 2002 Report of Medical History the Veteran reported arthritis, rheumatism, or bursitis and recurrent back pain or any back problem.

On a post-deployment questionnaire, dated in October 2005, the Veteran reported that his health stayed about the same or got better during his deployment.  In addition he denied back pain.  He reported that medical problems did not develop during deployment.

In a lay statement, a fellow soldier indicated that the Veteran fell into a rut and injured his ankle. 

A February 2007 Report of Medical Examination revealed a normal spine.  A February 2007 Report of Medical History revealed that the Veteran reported arthritis and recurrent back pain or any back problem.  The comments indicated that the Veteran had arthritis, degenerative joint disease, of the lower back.  He was on a permanent profile, walk only.

The Veteran was afforded a VA spine examination in August 2007.  The Veteran stated that he first developed problems with his lower back when he fell down a full flight of stairs while a civilian and on his way to attend a National Guard assembly.  At that time he chose to not report his problem and after a period of several weeks his severe pain resolved without recourse to any formal medical evaluation.  He further stated that during his period of active service in Iraq and Kuwait he did have from time to time discomfort in his lower back that he felt was aggravated and accelerated by the requirement of wearing heavy protective garments as well as carrying out repetitive bending, stooping or lifting of fairly heavy items while working as a mechanic.  He neither sought nor obtained any care for his low back problem during his period of active military duty.  Since returning home he has had medical evaluation by Dr. A.E. who had x-rays taken of his lumbar spine in August 1998 at Woburn Medical Associates which was reported as demonstrating degenerative arthritis at the L5-S1 level.

The Veteran continued to experience periodic lower back pain.  His low back pain was frequently accompanied by radiation down his right leg as far as his foot.  He felt that remaining in any one position whether sitting or standing for a long time can bring on his back discomfort.  He took no medication for his chronic low back pain, received no physical therapy, wore no brace, and has not lost time from work.  In general, the Veteran has simply chosen to work through it without more than very occasional evaluation from medical providers.

After physical examination, the Veteran was relevantly diagnosed with chronic intermittent lumbosacral disc degeneration with mild intermittent right lumbar S1 radiculopathy.

The examiner noted that the Veteran did not contend that his condition occurred on the basis of any one single traumatic event during his period of military service but rather were the accumulative effect of carrying heavy protective garments along with performance of frequent heavy lifting bending and stooping in his required military duty as a mechanic.  The Veteran also stated that during his period of active duty from a sense of embarrassment he neither sought nor obtained formal medical treatment for his issues.

A Periodic Health Assessment in January 2009 revealed degenerative arthritis of the back.

In a lay statement dated in August 2012 a fellow soldier reported that the Veteran twisted his ankle and injured his back in a fall and was taken from the duty roster for four days.  He also reported that the Veteran injured his back when he grabbed a piece of armor they were adding to a vehicle when another soldier, who was helping him, lost his grip.  The Veteran did not want to go to the medics and was able to resume light duty after several days of rest.  However, he was warned to let the younger troops do the heavy lifting. 

In August 2012 the Veteran reported that he had not had medical care for his back disorder since 2007.  He indicated that this was not because he did not have painful episodes.

In August 2012 the Veteran was afforded a VA medical examination.  The Veteran was noted to be diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported multiple injuries to his low back in service.  He sought medical attention at the time and was treated as a sprain.  He reported that the pain never resolved and he now had constant pain in the low back.  He denied interval injury.  The Veteran was in the National Guard prior to entering service and reported that he was diagnosed with lumbar degenerative disc disease before entering the military but stated that he was asymptomatic.  After physical examination and review of the claims file, the examiner rendered the opinion that the Veteran had minor back injuries in service, none of which were expected to either cause or aggravated his lumbar degenerative disc disease.  The examiner would not opine that his current back condition represented an aggravation of his pre-existing lumbar degenerative disc disease beyond its natural progression especially given that he had a normal objective lumbar spine exam.  The examiner rendered the opinion that the Veteran's lumbar spine condition clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by and in-service injury, event, or illness.  The examiner provided the same rationale as stated above.   

In March 2014 a medical opinion was obtained.  Following review of the available records, the examiner rendered the opinion that there is not sufficient evidence to support the Veteran's contention that his current low back problems were either caused by or aggravated beyond natural progression while on active duty service.  The examiner provided the rationale that there were no service treatment records found to support the contention.  The "buddy statement" speaks of his injuring his ankle one time and his back one time, there was no discussion of long term or radicular problems.  On two separate Post Deployment Questionnaires dated in September 2005 and October 2005 there was no mention by the Veteran of his having any complaints or history of back problems.  He documented his health as "Very Good" and marked "No" on both forms regarding any back problems or history thereof.  No Orthopedic referral was requested.  No medical evidence of his seeking medical care for a back complaint was found until he was evaluated at an examination in August 2007 by an orthopedic physician.  During that exam he freely admitted that he had fallen down a full flight of stairs as a civilian and not on active duty.  That same report documents that he was seen by doctor in 1998 for arthritis of the lumbar spine. 

In summary, the examiner found that there were no service treatment records found to support his contention of injuring or aggravating his lumbar spine while on active duty; he injured his back falling down a full flight of stairs as a civilian, not on active duty; he did not seek medical care post deployment for his back until he filed a claim in 2007; and he did not have a current or past diagnosis of lumbar degenerative disc disease or lumbar radiculopathy. 

Another medical opinion was obtained in April 2014.  After thorough review of the prior opinions and medical evidence of record, the examiner rendered the opinion that reasonable minds could not differ as to whether the Veteran's low back disorder was not aggravated during his period of active service.  The Veteran's claimed low back condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran had no complaints of low back pain, no history of recurrent low back pain, no abnormalities on physical evaluation of his spine, other musculoskeletal, as documented on all Army National Guard retention physicals prior to 1998.

A memorandum dated in March 1999, to the chain of command that the Medical Duty Review Board (MDRB) had completed the review of the records and files with result to issue a permanent profile for the Veteran.  Commented that spine x-ray showed arthritis.  A letter from Dr. A.E. stated that the Veteran was a patient seen since August 1998 for low back pain.  X-ray with degenerative joint disease in the mid-lumbar spine.  The Veteran may continue military occupation/duty position, however, avoid push-ups, sit-ups, and running.  Walking was acceptable.  This was a permanent condition.

An Army National Guard retention physical dated in March 2002 with negative history for recurrent back pain or any back problem, and arthritis.  Comments include arthritis/back pain developed 3 years prior, had permanent profile for walk only.  Exam showed normal clinical evaluation to include spine, other musculoskeletal, except for scar bilateral inguinal area, 3 1/2 inch long scar.  Summary of defects noted permanent profile for lumbar degeneration.

An Annual Medical Certificate dated in March 2004 noted under Initial Reviewer's Notes permanent profile for back - walk only.

Pre-deployment Health Assessment dated in July 2004 noted "yes" to on profile, or light duty, or are you undergoing a medical board.  No referral indicated. Deployable.

Post-Deployment Health Assessment dated in October 2005 with "No" to: Do you have any of these symptoms now or did you develop them anytime during this deployment? Back pain: NO.

Army National Guard retention physical dated in February 2007 with negative history for recurrent back pain or any back problem, and arthritis.  Comments include arthritis - degenerative joint disease - lower back, 1999 permanent profile - walk only.  Exam with normal clinical evaluation including spine, other musculoskeletal, except for right ear wax.  Summary of defects noted only slightly decreased hearing.

The examiner found that the Buddy statement in support of the Veteran's claim dated in August 2012 is credible and compelling, but no medical service treatment records document the Veteran's evaluation for an injury to his back during his active military service and deployment to Kuwait and Iraq, to the contrary, in his Post-Deployment Health Assessment dated in October 2005, the Veteran denies developing back pain during the deployment.  Subsequent physical dated in February 2007 was unchanged from those prior to the Veteran's active military service, with only the history of arthritis - degenerative joint disease - lower back, 1999 permanent profile - walk only, and no physical evaluation abnormalities noted.

In summary, the examiner found that the Veteran's low back condition of arthritis/degenerative joint disease involving the lower back, for which there was medical evidence he had been under the care of a physician since August 1998, with a permanent profile since 1999 - for walk only, clearly and unmistakably existed prior to his active duty military service and deployment to Kuwait and Iraq from July 2004 to November 2005, and that his back condition was unchanged by the deployment and within a year following his active duty military service, based upon the medical evidence in the Veteran's service treatment records.

Entitlement to service connection for a low back disorder is not warranted.  As discussed above, VA examiners have found that there is clear and unmistakable evidence that the Veteran's low back disorder pre-existed his active service.  The records reveal that the Veteran was on a profile for a back disorder from at least March 1999, prior to his period active service.  The Veteran was also noted to be on a profile for a low back disorder in his pre-deployment health assessment.  Thus, the Veteran's low back disorder clearly and unmistakably pre-existed his active service.  

The Veteran has reported that he had pain and injury to his low back in service and that the pain never resolved.  The Veteran has further reported that although he had not had medical care for his back since 2007, it was not because he did not have painful episodes.  However, VA examiners have found that there is clear and unmistakable evidence that the Veteran's low back disorder was not aggravated by his active service.  The examiner provided the rationale that the Veteran did not report any back symptoms upon post-deployment health assessment in October 2005.  The Veteran reported that his health was very good.  Although a February 2007 Report of Medical History revealed report of arthritis and recurrent back pain, a retention physical dated in February 2007 revealed no spine disability.  Based upon the inconsistency in the evidence, the Board finds the Veteran's reports of an unresolved back disorder since service and injuries in service to lack credibility and finds that the Veteran's pre-existing low back disorder clearly and unmistakably was not aggravated by his active service.

As such, the Veteran's low back disorder pre-existed and was not aggravated by his active service.  Therefore, service connection for a low back disorder is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


